UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7692



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                              Defendant - Appellant.



                            No. 01-8041



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A)


Submitted:   January 31, 2002             Decided:   February 8, 2002
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Shorter, Jr. appeals from the district court’s orders

denying his motions for sealed records and transcripts.    We have

reviewed the records and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Shorter, No. CR-98-192-A (E.D.

Va. Aug. 27, 2001; filed Oct. 11, 2001 & entered Oct. 15, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED



                                  2